DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US2017/042164 filed 14 July 2017.

Election/Restrictions
Claims 6-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 May 2022. The Applicant elected polycaprolactone fiber (polymer fiber).
The traversal is on the ground(s) that Murphy does not teach wherein the amniotic membrane is attached to the fibrous polymer layer.  This is not found persuasive because the linking technical feature does not require covalent bonds as the attachment point. Rather, the term “attached” is broadly used. Murphy teaches incorporating polymer matrices into amniotic membrane powder. The mixture of the two results in some form of attachment (ionic, covalent, electrostatic, etc…) to keep the mixture together.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-12 and 14-21 are pending.
Claims 6-11 and 14-15 are withdrawn.
Claim 4 is allowable.
Claims 1-3, 5, 12, and 16-21 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US2014/0342015).
The Applicant claims, in claim 1, a composition comprising at least one decellularized amniotic membrane and at least one fibrous (polymeric) layer wherein the layer is attached to the membrane. In claim 2, the polymer fibers comprise a polymer having biocompatibility and biodegradability. Claim 3 requires the polymer fibers to be randomly oriented or oriented substantially in parallel. Claim 12 is an article comprising the composition of claim 1. In claim 16, the fibrous layer is attached to a stromal side of the decellularized amniotic membrane. Claim 17 requires the fibrous layer to be a nanofiber or a microfiber. In claim 18, the polymer can be selected from a list comprising the elected species of polycaprolactone. Claim 19 requires the decellularized amniotic membrane to be selected from i) de-epithelialized amniotic membrane and ii) fully decellularized amniotic membrane. In claim 20, the fibrous layer is a hydrogel. Claim 21 requires the fibrous layer to be attached directly to the amniotic membrane.
Murphy teaches a composition for inducing wound healing and tissue regeneration comprising amniotic membrane [0007] and further comprising a hydrogel scaffold wherein the scaffold can comprise a polymer [0010]. The amniotic membrane can actually be incorporated into the hydrogel [0111]. The amniotic membrane can be full decellularized [0044, 0075]. The wound composition may be applied to a bandage or dressing [0095]. In one embodiment, the composition may be in the form of electrospun nanofibrous matrices formed by blending the amniotic membrane with a synthetic polymer [0113]. The amniotic membrane is taught as further being combined with synthetic materials wherein one suitable agent is polycaprolactone [0123, 0129]. The polymers may form a matrix formed of electrospun fibers [0129].
Murphy does not teach a single embodiment wherein the polymer fibers are attached to the decellularized amniotic membrane.
It would have been prima facie obvious to prepare a decellularized amniotic membrane for wound healing wherein the membrane is combined with a hydrogel and/or polymer electrospun nanofibers. It would have been obvious to further incorporate polycaprolactone as the nanofiber. Murphy is broad to how the membrane and polymer are combined, but teaches that the resulting membrane and polymer can be incorporated into a wound dressing. As such, the composition can at once be envisaged to be intimately mixed wherein the membrane and the nanofiber matrix are in contact with each other and thus necessarily “attached” by some form of bond, such as ionic, covalent, or electrostatic. Since the orientation of the fiber is not disclosed, it is presumed to be randomly oriented. Moreover, since the point of membrane attachment is not disclosed, it can be at once envisaged that any and all portions of the membrane are suitable attachment points including the stromal side. The resulting wound composition accordingly renders obvious instant claims 1-3, 12, and 16-21.

Claims 1-3, 5, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US2014/0342015) in view of Wilshaw et al. (Tissue Engineering, 2006, 12 (8), pgs 2117-2129).
See above for a description of claims 1-3, 12, and 16-21. In claim 5, the composition has one of the following properties: stain to failure of 5-200%, elastic modulus of 0.2-1000 MPa, and toughness of 0.5-50 MJ/m3. 
Murphy, as applied supra, is herein applied in its entirety for its teachings of a decellularized amniotic membrane composition comprising an electrospun PCL nanofiber matrix. Murphy teaches that the amniotic membrane can be from a human [0011].
Murphy does not teach the properties of claim 5.
Wilshaw teaches that human amniotic membrane that has been decellularized has a failure stress (interpreted as equivalent to the claimed “strain to failure”) of 0.969 MPa (Table).
It would have been prima facie obvious to prepare the composition of Murphy, as disclosed above, using human amniotic membrane (HAM) that is decellularized. Wilshaw teaches the HAM as having a failure stress of 0.969 MPa, which is within the required range of instant claim 5. As such, claims 1-3, 5, 12, and 16-21 are rejected as obvious in view of the prior art.

Allowable Subject Matter
	Instant claim 4 requires the decellularized amniotic membrane to be chemically bonded to the fibrous layer via amide or ester bonds. A review of the prior art did not reveal teaching or suggestion to render obvious instant claim 4. As such, claim 4, if written as an independent claim, would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613